Citation Nr: 0840362	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He has been awarded a Purple Heart Medal and 
the other Medals and evidence demonstrate significant combat 
with the enemy during service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  The veteran has normal hearing for VA purposes, 
bilaterally.

2.  The veteran's tinnitus was not shown in service, nor was 
it related to any incident of service by the weight of the 
clinical evidence on file.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that he has bilateral hearing loss and 
tinnitus related to his active service.  Specifically, the 
veteran contends that his participation on 121 combat 
missions as an aeril gunner in a helicopter caused his 
hearing loss and tinnitus.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
interpreted 38 U.S.C.A. § 1154(b) to mean that 38 U.S.C.A. § 
1154(b) creates a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected and 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service.  However, the Court has held that a veteran 
still has to provide the required nexus between the in- 
service occurrence of an event and a current disability.  
Wade v. West, 11 Vet. App. 302 (1998).

Service medical records revealed that a report of medical 
history and a pre-induction examination, both dated November 
1965, did not note any complaints of ear trouble, hearing 
loss, or abnormalities of the ears.  Additionally, the 
veteran's hearing was normal upon audiological examination.  
Subsequent examinations in July 1966 and February 1967, as 
well as examination upon discharge in January 1968 similarly 
revealed normal hearing.  It is noted that the exams prior to 
October 1967 are in ANSI standards, and when converted to ISO 
(used on the separation examination) reveal not significant 
changes in the measured ranges.  Service medical records are 
silent as to any complaints of hearing loss or tinnitus.  
Personnel records reflected a military occupational specialty 
(MOS) of Aerial Gunner aboard a CH-46A transport helicopter.  

The veteran submitted VA treatment records in support of his 
claim.  A July 2004 audiological examination revealed 
thresholds of 15, 10, 20, 15 and 25 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the right ear, 
and thresholds of 20, 10, 15, 20 and 30 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left 
ear.  Speech discrimination was 100 percent in both ears.  
The examiner provided a diagnosis of moderate high frequency 
sensorineural hearing loss starting at 6000 Hertz in the 
right ear, and mild to severe high frequency sensorineural 
hearing loss starting at 4000 Hertz in the left ear.  

The veteran was afforded a VA audiological examination in 
September 2004.  The veteran complained of constant bilateral 
tinnitus, worse in the right ear.  The examiner noted a 
history of noise exposure in service, specifically that the 
veteran worked as a gunner in a helicopter on over 100 
missions.  The examiner also noted a 37 year history of 
occupational noise exposure working in a steel mill, for 
which the veteran reported using hearing protection.  The 
veteran stated that his tinnitus had been present for 20 to 
30 years.  The audiological examination revealed thresholds 
of 5, 10, 15, 15 and 35 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the right ear, and thresholds of 
15, 10, 15, 15 and 35 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the left ear.  Speech 
discrimination was 94 percent in the right ear and 96 percent 
in the left ear.  The examiner provided a diagnosis of 
tinnitus and mild high frequency sensorineural hearing loss 
bilaterally.  An addendum noted that after review of the 
claims file, the examiner opined that service medical records 
all revealed normal hearing.  Thus, the examiner opined it 
was not likely that his current hearing loss and tinnitus 
were due to his military service.  

The veteran was also afforded an ear, nose and throat VA 
examination in September 2004.  The veteran reported hearing 
loss and tinnitus for the past 20 to 30 years.  The examiner 
noted his service history of combat noise exposure due to his 
participation in missions as a helicopter gunner as well as 
his occupational history of noise exposure from 37 years of 
working in a steel mill.  After examination and review of the 
September 2004 audiogram, the examiner provided a diagnosis 
of bilateral high frequency sensorineural hearing loss with 
tinnitus.  The examiner noted that audiograms performed at 
the time of his active military service revealed normal 
hearing.  The examiner also stated that his symptoms did not 
start for approximately 10 years after he was discharged from 
the military, therefore, it was less likely than not that the 
veteran's hearing loss and tinnitus were due to his military 
noise exposure.  

Another September 2004 VA examination at Lebanon Veteran's 
Hospital noted a history of noise exposure during service as 
a machine gunner in a helicopter.  The claims folder was 
reportedly reviewed.  The veteran also reported tinnitus, 
beginning about 16 years ago.  After review of the claims 
file and the July and September 2004 audiograms, the examiner 
provided a diagnosis bilateral hearing loss with tinnitus.  
The examiner opined that it was as likely as not that the 
veteran's hearing loss and tinnitus is related to his 
exposure to combat noises, primarily because he saw a change 
in his audiometry testing while he was in service.  Even 
though the tests were all within the normal limits, they had 
changes at 4000 Hertz in the left ear, thus there was a 
probability that change has just deteriorated since then 
either due to his occupational or recreational noise 
exposure.  Significantly, however, this history is not 
complete as review of the record with the conversion to ISO 
standards reveals the appellant's hearing was actually better 
at separation than at entrance or in February 1967.

Finally, the veteran submitted articles regarding hearing 
loss in support of his contention that his hearing loss was 
due to his military service.  An article titled "Hear! Hear! 
Constant Loud Noise Can Hurt Your Ears" essentially 
indicated that overexposure to loud noise causes damage to 
the ears, resulting in irreversible hearing loss and possibly 
tinnitus.  A second article titled "A State of Confusion" 
commented on the state of hearing health care for veterans.  
This article essentially outlined the differences in 
procedures in obtaining treatment for hearing loss, including 
hearing aids at different VA facilities.  Therefore, while 
the articles discuss that hearing loss and tinnitus can be 
related to exposure to loud noise over time, the articles are 
not sufficiently conclusive to satisfy the nexus element of 
the claim, especially when viewed in light of the VA 
examiner's opinions and the veteran's history of 37 year 
occupational noise exposure.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).

While the veteran complained hearing loss, there is no 
competent medical evidence showing the veteran has a current 
disability of hearing loss bilaterally for VA purposes.  
Neither the July 2004 nor the September 2004 audiological 
examinations revealed impaired hearing for VA purposes of 
finding a current disability.  Specifically, the veteran's 
audiological examination did not show thresholds of 40 
decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz, 
bilaterally; nor did any of the examinations show auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; nor did 
the examinations show when the speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  See 
38 C.F.R. § 3.385 (2007).  Therefore the evidence does not 
show that the veteran has a current hearing disability.  In 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Additionally, while the veteran has a diagnosis of tinnitus, 
there is no objective medical evidence linking the veteran's 
tinnitus to active service.  There were no complaints of 
ringing in the ears on the separation examination, or at any 
point during service.  Moreover, the veteran also had 
significant post-service occupational noise exposure.  The 
veteran also reported inconsistent dates of onset of 
tinnitus, from 20 to 30 years or 16 years prior to 2004.  
Even if the onset of the veteran's tinnitus was 30 years ago, 
the date of onset would be approximately 1974, about six 
years after his discharge from service.  Finally, while the 
VA examiner who conducted the examination at Lebanon Veterans 
Hospital noted that it was likely that the veteran's tinnitus 
was related to his military noise exposure, the examiner 
based this on the fact that service medical records showed a 
slight decrease in hearing between entrance and separation 
from service.  As noted above, when appropriate conversions 
are made, that is not the case.  Moreover, the other two 
September 2004 VA examiners both noted that it was less 
likely than not that the veteran's tinnitus was related to 
his military noise exposure, opining that hearing was normal 
at discharge from service and that his symptoms did not begin 
until nearly 10 years after his discharge from service.  

The Board has considered the veteran's assertions in this 
appeal.  To the extent that he has asserted that his 
bilateral hearing loss and tinnitus are related to noise 
exposure during service, as a layperson without appropriate 
medical training and expertise, he simply is not competent to 
render a probative opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions as to the 
etiology of his conditions have no probative value.

As there is no competent evidence showing that the veteran 
incurred hearing loss or tinnitus during his active service, 
the Board must find that the preponderance of the evidence is 
against entitlement to service connection for hearing loss or 
tinnitus.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


